The interests of justice require the granting of this motion, but upon conditions that will not cast the burden thereof entirely upon the respondent. The motion is granted upon the conditions that within twenty days from the date of the entry and service of this order, the appellants pay to the respondent's attorney all the costs of this appeal in this court, including fee for argument, and a counsel fee of fifty dollars. If such payment be not made within the time specified, then the motion is denied and the order is affirmed and judgment absolute ordered against appellants on the stipulation, with costs in all courts.
Concur: CULLEN, Ch. J., HAIGHT, VANN, WERNER, WILLARD BARTLETT and HISCOCK, JJ. Absent: GRAY, J.